Title: To Thomas Jefferson from William Duane, 27 March 1800
From: Duane, William
To: Jefferson, Thomas



Sir
Aurora Office March 27 1800

I beg you to lay before the Senate this acknowlegement of my having received an authenticated copy of the resolution of Monday last in my case.
Copies of those resolutions I transmitted to Messrs. Dallas and Cooper, my intended counsel, soliciting their professional aid. A copy of my letter to each of those Gentlemen is enclosed, marked (A). Their answers I have also the pleasure to enclose, marked (B) and (C).
I find myself in consequence of those answers deprived of all professional assistance, under the restrictions which the Senate have thought fit to adopt. I therefore think myself bound by the most sacred duties to decline any further voluntary attendance upon that body, and leave them to pursue such measures in this case as in their wisdom they may deem meet.
I am, Sir, With perfect respect

Wm. Duane

